Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 2, 7 and 20-25 are allowed.
The following is an examiner’s statement of reasons for allowance: the present invention is directed to an IMAGE FORMING APPARATUS CONTROLLING DENSITY OF OUTPUT IMAGE TO PERFORM CALIBRATION BASED ON A RESULT OF READING A TEST IMAGE.
Specifically, the Examiner did not find prior art the either anticipated or rendered obvious individually or in combination where:
“... wherein, in a case where the sheet having the test image thereon jams in the reader during a period from when the image forming condition is determined based on the detection-3-Amendment for Application No.: 17/153653Attorney Docket: 10192692US01 result of the sensor until the conversion condition is generated based on the result of reading the test image, the controller changes the image forming condition to a previous image forming condition before the pattern image is formed.”
“... wherein, in a case where a main power supply of the image forming apparatus is turned off during the period from when the image forming condition is determined based on the detection result of the detection result until the conversion condition is generated based on the reading result of the test image, the controller changes the image forming condition to a previous image forming condition before the pattern image is formed.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kurohata, US Patent 9858515, discloses continuing image formation calibration when a jam has occurred.  Kurohata does not teach reverting to previous calibration values upon occurrence of a jam.
Negishi et al., US Pub 20160286093, discloses executing a tone calibration immediately after power is turned on.  Negishi does not teach reverting to previous calibration values upon power loss during calibration processing.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA DIANE REINIER whose telephone number is (571)270-5082. The examiner can normally be reached M-Th 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 571-272-3021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BARBARA D REINIER/Primary Examiner, Art Unit 2672